           Case 1:19-cv-05164-AJN Document 60 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 11/19/2020


 Andre Royal,

                       Plaintiff,
                                                                              19-cv-5164 (AJN)
                –v–
                                                                                   ORDER
 Retirement Board of the Bert Bell/Pete Rozelle NFL Player
 Retirement Plan, et al.,

                       Defendants.


ALISON J. NATHAN, District Judge:

       Defendants National Football League Players Association and National Football League

Management Council each filed motions to dismiss. Dkt. Nos. 32, 33. Rather than respond to

the motions, Royal filed a notice of voluntary dismissal as to those defendants, which the Court

entered on November 1, 2019. Dkt. No. 50. The Players Association’s motion to dismiss (Dkt.

No. 32) and the Management Council’s motion to dismiss (Dkt. No. 33) are therefore DENIED

as moot.


       SO ORDERED.


Dated: November 19, 2020                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
